
	

113 HR 4072 IH: To prohibit the use of funds appropriated to any Federal department or agency to provide technical assistance to nongovernment entities for the production of motion pictures, television shows, and other audiovisual programs.
U.S. House of Representatives
2014-02-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4072
		IN THE HOUSE OF REPRESENTATIVES
		
			February 21, 2014
			Mr. Barrow of Georgia introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To prohibit the use of funds appropriated to any Federal department or agency to provide technical
			 assistance to nongovernment entities for the production of motion
			 pictures, television shows, and other audiovisual programs.
	
	
		1.Prohibition on use of Federal funds to provide technical assistance for motion pictures, television
			 shows, and other audiovisual programsNo Federal department or agency may obligate or expend funds appropriated to the department or
			 agency for a fiscal year to provide technical assistance to any
			 nongovernment entity for the production of any motion picture, television
			 show, documentary, music videos, commercial advertisement, CD–ROM game, or
			 other audiovisual program.
		
